TEIGEN, Judge.
Scott G. Anderson has made application to this court for an order reinstating his certificate of admission to the State Bar of North Dakota, which certificate of admission was suspended for a period of six months from the 8th day of February, 1972, pursuant to opinion of this court dated that day and reported as In re Anderson, 195 N.W.2d 345.
The application for reinstatement was referred by this court to the Grievance Commission and an investigation was conducted by said Commission pursuant to the Supreme Court Rules of Disciplinary Procedure. The Grievance Commission reported to this court its findings of fact, conclusions and recommendation for reinstatement, whereupon the said matter was placed upon the calendar for hearing and heard this 5th day of June, 1973.
Present at said hearing were Scott G. Anderson, in person, and Mr. Thomas A. Mayer of Bismarck, North Dakota, appearing as attorney for the Grievance Commission.
The court, having considered the report of the Grievance Commission and having heard the oral presentations, and being duly advised in the premises, concludes that Scott G. Anderson, during the period of suspension of his certificate of admission to the State Bar of North Dakota, has conducted himself in an exemplary manner; has not, by his conduct, brought further reproach upon the legal profession; and is entitled to an order reinstating his certificate of admission.
Now, Therefore, It Is Ordered that the certificate of admission to the State Bar of North Dakota, issued to Scott G. Anderson, be and the same is hereby reinstated, effective this 5th day of June, 1973.
STRUTZ, C. J., and KNUDSON, ERICKSTAD and PAULSON, JJ., concur.